OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
In the context of the conversation between the defendant and the police, the defendant’s suggestions that he or the police might want to consult with his attorney with respect to certain matters cannot be said to constitute an unequivocal assertion of the right to counsel. In addition, we note that the defendant was not in custody, was in his own office and continued the discussion with the police as if the suggestions had never been made.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Hancock, Jr., Bellacosa and Dillon* concur.
Order affirmed in a memorandum.

 Designated pursuant to NY Constitution, article VI, § 2.